Citation Nr: 0728307	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for traumatic 
arthritis. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
(neck) disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
(back) disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In a March 2007 letter, the veteran withdrew his claim for 
service connection for allergic reactions.  The Board has 
accepted this statement as the veteran's request to withdraw 
this appeal.  38 C.F.R. § 20.204 (2006).  Therefore, this 
issue is not currently before the Board.


FINDINGS OF FACT

1.  The veteran's right shoulder disability was not caused by 
his active military service from July 1972 to October 1973.

2.  The veteran's traumatic arthritis was not caused by his 
active military service from July 1972 to October 1973.

3.  The veteran's COPD was not caused by his active military 
service from July 1972 to October 1973.

4.  New and material evidence has been submitted since the 
February 2004 rating decision which denied service connection 
for cervical and lumbar spine disabilities.  

5.  The veteran's cervical spine disability was not caused by 
his active military service from July 1972 to October 1973.

6.  The veteran's lumbar spine disability was not caused by 
his active military service from July 1972 to October 1973


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Service connection for traumatic arthritis is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  Service connection for COPD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

4.  The February 2004 RO decision denying service connection 
for cervical and lumbar spine disabilities is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).   

5.  New and material evidence has been received since the 
February 2004 rating decision to reopen claims for service 
connection for cervical and lumbar spine disabilities.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

6.  Service connection for a cervical spine disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

7.  Service connection for a lumbar spine disability is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses for all claimed 
disabilities.  Therefore, he has disabilities for VA 
purposes.  

The veteran's service medical records (SMRs) show that he 
complained of pain radiating to his right shoulder in October 
1973.  However, no diagnosis was provided.  There are no 
other instances of problems involving his right shoulder in 
service, the service medical records are found to provide 
(overall) evidence against this claim, and the Board finds 
that the veteran's right shoulder pain in October 1973 was 
acute and transitory, not chronic.  

The veteran's post-service medical evidence does not provide 
a link between his current right shoulder disability and his 
period of active military service.  Additionally, the first 
diagnosis of arthritis of the right shoulder was made in 
November 2003, thirty years after leaving the military.  The 
Board must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board finds that the preponderance of the 
evidence is against service connection for a right shoulder 
disability.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran's SMRs are negative for any diagnosis of or 
treatment for traumatic arthritis.  His post-service medical 
records provide no link between the veteran's current 
disability from arthritis and his period of military service, 
indicating a disorder that began many, many, years after 
service.  As a result, the Board finds that both service and 
post-service medical records provide evidence against this 
claim.  Therefore, the Board finds that the preponderance of 
the evidence is against service connection for traumatic 
arthritis.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran's SMRs are also negative for a diagnosis of or 
treatment for COPD.  His post-service medical records do not 
provide a link between his current disability from COPD and 
his period of active service.  VA treatment records note that 
the veteran has a 70 pack-year history of smoking, clearly 
providing factual evidence against the claim that it is his 
service more than 25 years ago that has caused this disorder.  

The veteran asserts that his asthma, which he states existed 
prior to service, was aggravated, and that it caused his 
COPD.  The veteran's post-service medical records do not 
state or indicate that aggravated asthma caused the veteran 
to develop COPD.  

A veteran may aggravate a preexisting injury or disease when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West Supp. 2005); 38 C.F.R. § 3.306 (2006).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service, as in this case.  38 U.S.C.A. § 1153; 
38 C.F.R.  § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  The veteran's SMRs do not show any increase in the 
severity of the veteran's asthma.  The veteran complained of 
shortness of breath in August 1973 and "pain in lung" in 
August 1972.  The lung pain was not diagnosed as an asthma 
attack or asthma-related.  The veteran's separation 
examination was negative for a respiratory disorder.  The 
veteran's asthma was not aggravated by his period of military 
service.  Additionally, there is no medical evidence of 
record that shows that the veteran's asthma caused his COPD.  
The Board finds that the preponderance of the evidence is 
against service connection for COPD, both on a direct basis 
and under a theory of aggravation.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  

New and material evidence claims

In a February 2006 statement of the case (SOC), the RO 
reopened the veteran's claims for service connection for 
cervical and lumbar spine disabilities.  

In January 2005, the veteran submitted a statement that VA 
construed as a claim to reopen.  The veteran stated, 
"[p]lease reopen my claim for reconsideration based upon new 
medical evidence."  The RO was correct in construing this 
letter as a claim and not as a notice of disagreement (NOD) 
for the February 2004 rating decision.  The veteran did not 
express disagreement and a desire for Board review of the 
February 2004 RO decision.  He expressed a desire for the RO 
to consider the evidence he submitted with his letter.  The 
veteran's letter was not a valid NOD for the February 2004 
decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R.  § 20.201 (2006).  Therefore, the February 
2004 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Since the February 2004 RO decision, the following evidence 
has been submitted:  duplicates of the veteran's SMRs, a 
duplicate of a letter written by an official from the 
veteran's high school, VA treatment records, records from a 
January 2006 VA spine examination, a May 2005 statement from 
the veteran, and a transcript from the veteran's March 2007 
travel Board hearing.  

Previous RO decisions denied the veteran's claims due to no 
diagnosis of a cervical or lumbar spine disability.  In its 
February 2006 SOC, the RO noticed that a VA MRI record from 
March 2001 showed a small to moderate hard disc at the right 
posterolateral aspect of the L5-S1 disc space, bilateral 
lateral recess narrowing at the L5-S1 level, narrowing of 
bilateral neural foramina at L3 to S1, and mild to moderate 
degenerative facet disease in the lower lumbar spine.  The RO 
reopened the claims due to a finding of new and material 
evidence  The Board concurs with the RO and considers the 
claims to be reopened.  38 U.S.C.A. § 5108.  

The veteran's SMRs show that the veteran fell down two 
flights of stairs in August 1973, injuring his back.  Twelve 
days after his fall, he reported worsening back pain.  He was 
tender over L2-L5 and had painful motion.  He was diagnosed 
with lumbosacral strain with contusions and placed on a 
temporary profile for one month.  His restrictions were: no 
heavy lifting, long walking, long standing, frequent bending, 
aerobics, or driving.  His profile returned to normal after 
one month.  

In October 1973, the veteran complained of neck pain and was 
diagnosed with muscle spasm, was given valium and instructed 
to treat his neck with heat.  He had a consultation with 
neurosurgery and was diagnosed with acute cervical strain.  
He was instructed to avoid strenuous physical activity.  

The veteran's September 1973 separation examination showed 
that he fell down a flight of stairs and was diagnosed with 
lumbosacral strain.  The veteran reported that he still had 
pain, but refused to take his medication.  The physician did 
not list a back disability in his summary of defects and 
diagnoses on the separation examination.  

A VA examination in 1974 showed no pathology and no record of 
cervical or lumbar spine problems, providing highly probative 
evidence against these claims.  The veteran's cervical and 
lumbar spine disabilities were not diagnosed until 2001, 
almost 30 years after the veteran left the military.  The 
Board must again note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  See Maxson.

After reopening the veteran's claim, the RO scheduled the 
veteran for a VA examination, which he underwent in January 
2006.  The claims folder was reviewed in conjunction with the 
examination.  The examiner noted that the veteran fell down 
10-12 stairs in service, had pain afterwards, and that it 
resolved after on week.  The veteran reported flare ups in 
1975 and 1978.  The veteran had a myelogram on his spine in 
1986, showing bulging discs in the cervical, thoracic, and 
lumbar spine.  The veteran reported flare ups that lasted for 
two to three days, every one or two months.  He used a cane 
and a brace.  The examiner diagnosed the veteran with mild to 
moderate degenerative disc disease of the cervical and lumbar 
spine.  

The examiner concluded that the veteran's disabilities were 
not caused by or a result of his period of service.  The 
rationale given was that there was no mention of a cervical 
spine disability until 2001, and that the injury the veteran 
was treated for in the military was minimal, and a temporary 
aggravation of a previous cervical spine injury that the 
veteran suffered in high school.  The physician concluded 
that there was "no significant injury or aggravation of a 
previous injury by his military service."  Additionally, the 
physician noted that the veteran suffered a low back injury 
while at work in 1985, more than 10 years after leaving the 
military.  The examiner also stated that there were no 
significant complaints noted in the claims folder until the 
1985 work injury, more than 10 years after the veteran left 
service.  

The veteran's post-service medical treatment records do not 
provide a link between his cervical and lumbar spine 
disabilities and his period of active military service.  
While some of them reference the veteran's in-service fall, 
it is clear that the statements reflect no more than a 
recording of medical history provided by the veteran, rather 
than an endorsement of that history as demonstrating an in-
service etiology of the disorders.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board finds that the facts and examination cited above 
are entitled to great probative weight, and that they provide 
very negative evidence against the claims.  The January 2006 
examination report provided a rationale as to why the 
veteran's cervical and lumbar spine disabilities were not 
related to service.  There is no medical evidence of record 
to provide a link between his fall in service and his current 
disabilities and the service and post-service medical record 
clearly provides evidence against these claims, indicating 
disorders that began many years after service with no 
connection to service.  While the veteran may have injured 
himself during service and he currently has the disorders at 
issue, the Board has found negative evidence against links 
between the injuries in service and the disorders at issue.  
The Board finds that the preponderance of the evidence is 
against service connection for cervical and lumbar spine 
disabilities.  38 U.S.C.A. § 5107(b).  The appeals are 
denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in January 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The January 2005 
VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board observes that the January 2005 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reason the claim was previously denied.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's right shoulder disability, 
traumatic arthritis, and COPD.  However, the Board finds that 
the evidence, discussed above, which indicates that the 
veteran did not receive treatment for the claimed disorders 
during service or that there is any competent medical 
evidence showing or indicating a nexus between service and 
the disorders at issue, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service 
and post-service medical records provide no basis to grant 
this claims, and provides evidence against the claims, the 
Board finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The first element is met, but the second and 
third are not because there is no evidence providing a link 
between the disabilities and any event or injury in service, 
and there is no indication that the disabilities may be 
associated with his service or another service-connected 
disability.  

ORDER

Service connection for a right shoulder disability is denied.  

Service connection for traumatic arthritis is denied.  

Service connection for COPD is denied.  

New and material evidence has been submitted and the claim 
for service connection for a cervical spine disability is 
reopened.  To this extent, the appeal is granted. 

Service connection for a cervical spine disability is denied.  

New and material evidence has been submitted and the claim 
for service connection for a lumbar spine disability is 
reopened.  To this extent, the appeal is granted

Service connection for a lumbar spine disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


